Citation Nr: 9911339	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  93-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel

INTRODUCTION

The veteran had active military service from May 1969 to 
January 1972.  He had no awards or decorations specific to 
combat.  His military specialty was engineer equipment 
maintenance.  (DD 214)

This case was previously before the Board and remanded in 
November 1994, and again in July 1996, for additional 
development.  The case has been returned to the Board for 
further appellate consideration.  

REMAND

Generally, a remand requires a brief explanation of the 
circumstances for the remand, references to laws, 
regulations, or new Court cases, as appropriate, and a list 
of requested actions.  Unfortunately in this instance, there 
are 2 prior remands, both dealing with the veteran's 
references to combat experiences, and the requirement for a 
specific finding of whether the veteran was in combat, and 
verification of the experiences recited by the veteran.  For 
reasons which will be set for below, the case is again 
remanded, and for the purposes of clarification of this 
claim, the Board will depart from the usual procedure, and 
provide a detailed background, and discussion, before 
requesting developmental action.


Factual Background

The veteran's enlisted qualifications record shows that he 
served in Vietnam from January 3, 1970 to August 20, 1971.  
That period apparently included 6 months (indecipherable 
abbreviation) "FST"; 55 days special leave; and 24 days 
"BT."  He was assigned to Co. A , 27th Engr. Bn. from 
January 8, 1970, as an Engr. Equip. Mech. (engineer equipment 
mechanic), 62B20.  October 1, 1970, his principle duty was 
Wh. Veh. Rpmn. (wheeled vehicle repairman), 63B20, in the 
same unit as his original assignment.  A period of AWOL 
(absent without leave) from January 23 to February 16, 1971, 
is shown.  He remained with Company A, 27th Engineer 
Battalion until he went on casual status August 18, 1971, 
prior to leaving the Republic of South Vietnam.  He 
participated in the Vietnam Winter-Spring campaign of 1970, 
and an "unnamed campaign" that began the first of May 1970.  
(These records were apparently received by the RO in January 
1991).

Service medical records reflect the appellant was with 
Company A, 27th Engineer Battalion, and his records were 
received for screening on January 19, 1970.  He was treated 
for lymphangitis from August 28-31, 1970.

The veteran's application for service connection for PTSD was 
received in December 1990.  He reported treatment for PTSD at 
a Vet Center beginning in late September 1990, and treatment 
at a VA medical center beginning in October 1990.

The RO, in a letter to the veteran in January 1991, asked 
that he provide specific information concerning the events 
and experiences in Vietnam, describing them in detail

In file are VA progress notes from PTSD/psychological service 
in November and December 1990.  He complained of anxiety and 
multiple fears.  He stated that would become extremely 
anxious when exposed to reminders of his combat experiences, 
such as the sound of helicopters.  A loss of interest in 
activities he used to enjoy was also noted.  It was recorded 
that he had PTSD.

Received in March 1991 was a Report of Psychological 
Assessment, in February 1991, from the Traumatic Stress 
Disorder Center at a VA medical center.  It was recorded that 
the assessment was based on the appellant's report and 
substantiated by examination of the veteran's military 
records.  In pre-military history, it was recorded that he 
was very close to his mother, and she was killed in an 
automobile accident when he was 18.  His father was a heavy 
drinker, a constant source of embarrassment for the veteran 
growing up, and his relationship with his father was 
troubled.  His parents would frequently argue, leaving his 
mother in tears, and his perception was that his father 
emotionally abusive with all the family members.  Some time 
after his mother died the appellant learned that at the time 
of her death, his mother was planning to divorce his father.  
He reported many friends, and described himself as shy and 
somewhat of a wallflower at parties and dances.  He was not 
involve in school sports or clubs.  He received average 
grades in school and graduated from high school.  He had no 
disciplinary problems except for 2 or 3 detentions.  While in 
school he worked part time on a paper route and at a hardware 
store.  After graduating he worked in a factory until he 
joined the service.  

The appellant reported a history of bedwetting up to the age 
of 10, and it interfered with his social development in that 
he could not stay overnight at friends' houses, and he had to 
make up excuses.  Also, he was worried that he might smell 
bad, and he isolated himself in school and church.  His 
mother's death was a tremendous loss for him, made worse by 
the fact the he came upon the accident shortly after it had 
happened because it happened close to his home.  He reported 
being strongly affected by the loss of his paternal 
grandfather when the appellant was age 12.

Prior to military service he had no legal difficulties, drank 
2 to 3 beers or split a 1/2 pint of brandy with others at 
weekend dances, beginning at age 15.  Shortly after his 
mother's death he hit a tree while driving under the 
influence, and was knocked unconscious for 1 to 2 hours. 

For military history, it was noted that he was in I Corps at 
Camp Eagle, Phu Bai, Hue, and Khe Sanh.  He was mainly combat 
support, with combat exposure on combat patrols 
(approximately 10), riding in convoys, pulling guard duty, 
receiving incoming enemy fire approximately 10 percent of his 
tour, encountering booby traps, receiving sniper fire, and 
engaged in firefights with enemy guerilla troops and regular 
North Vietnamese forces.  Somewhat fewer that 25 percent of 
the men in his unit were killed or wounded.  

Particularly traumatic combat events included: While 
rebuilding the airstrip at Khe Sanh for 6 weeks in 1971, he 
under constant shelling with several extremely close calls, 
and several instances of sappers making it through the wire 
and attacking the base.  He was terrified for 6 weeks, and 
did not think he would make it out alive.  Another traumatic 
event was the loss of a friend who was killed while trying to 
put out a fire with a bulldozer.  The friend had only 2 to 3 
weeks left to complete his third tour in-country.  The 
veteran reported that he and others were sent out to retrieve 
a trailer for a bulldozer struck in a rice paddy, and they 
drew sniper fire while trying to salvage the trailer.  On 
another occasion an ARVN (Army of North Vietnam) training to 
fly a helicopter crashed the helicopter just behind the 
veteran's tent, and this was extremely frightening.  He 
reported seeing numerous mutilated bodies of friendly and 
enemy soldiers, and witnessing acts of brutality against 
women and children by the ARVN.  

Other stressful live events during his military period 
included the death of his grandmother a month before he 
returned from Vietnam.  The veteran reported using alcohol 
heavily in Vietnam, especially toward the end of his time in 
country.  He reported drinking a 6 pack of beer and a 1/2 pint 
of spirits daily.  He received one article 15 for discharging 
his weapon in the air in a non-combat situation.  

Post service, the veteran lived with his father until 1977, 
moved out with a girlfriend, and then moved back in with his 
father in 1982.  The veteran has held 10 jobs since service, 
currently employed part-time in the kitchen of a bar.  He 
appeared to be under-employed, and it was recorded that his 
high levels of anxiety prevent him from seeking a full-time 
job with more responsibilities.  He has been arrested twice 
for DWI (driving while intoxicated) and served 2 months in 
jail and 4 months in Longwood rehabilitation center.  He used 
alcohol heavily, primarily to relieve anxiety.  The veteran 
also reported 5 to 6 auto accidents while drinking.  On one 
occasion he was knocked unconscious and another time he 
received stitches in the back of his head.  He was strongly 
affected by the death of a very close friend who died of 
Hodgkin's disease.

The veteran was assessed for possible presence of PTSD by 
clinical interview, psychometric testing, mental status 
examination, and psychophysiological laboratory assessment.  
Interview data was consistent with DSM-III-R diagnosis of 
PTSD.  The PTSD diagnostic criteria met by the veteran 
included history of exposure to recognizable stressor by 
combat history and traumatic events; reexperiencing the 
trauma through intrusive thoughts, nightmares, and stimuli; 
numbing of responsiveness and avoidance of stimuli associated 
with the trauma, such as loss of interest; hyperarousal as 
evidenced by sleep disturbance; and irritability/angry 
outburst, impaired concentration, hypervigilance, exaggerated 
startle response and physiologic reactivity to cues 
associated with trauma.  Associated features included chronic 
depression; chronic anxiety; and alcohol substance abuse.

Psychometric testing revealed a Mississippi Scale score of 
95, which suggested some PTSD symptomatology, and a score of 
14 on the Combat Exposure Scale, which falls in the light-
moderate range.  The Minnesota Multiphasic Personality 
Inventory (MMPI) yielded a 2-7-8-1 profile and the 
configuration differed from, but was "consonant" with the 
modal 2-8/8-2 profile of other veterans with PTSD.  The 
profile suggested that the appellant was having significant 
problems with depression, nervousness and fearfulness, 
weakness and fatigue, and very low self-esteem and self-
confidence.  He scored a 25 on the special PTSD scale of the 
MMPI.  Patients that score 30 and above on this scale have 
been diagnosed as having PTSD in 82 percent of the cases 
examined.  The appellant's PTSD subscale and Mississippi 
Scale scores were somewhat lower than the usual cutoff scores 
for identifying veterans with PTSD.  "This may be due in 
part to the fact that the patient answered these 
questionnaires very honestly, without exaggerating his 
symptoms, as some veterans do."  

On the Symptom-Checklist-90-Revised, the veteran's results 
showed elevation on the phobic-anxiety, somatization, and 
interpersonal sensitivity scales.  His scores on the State-
Trait Anxiety Inventory were 38 and 59 for the two respective 
dimensions of anxiety, which suggests moderate to severe 
anxiety.  He also scored 19 on the Beck Depression Inventory 
and 60 on the Zung Depression Scale, which suggests moderate 
to severe depression.  

The psychophysiological laboratory assessment measured his 
cognitive, behavioral, and physiological responses to combat 
scenes as compared to non-combat scenes.  The results of the 
cognitive and physiological components of this assessment 
lend support for a diagnosis of PTSD.  Results from the 
physiological component show that one of the physiological 
measures (heart rate) indicated slightly increased 
physiological arousal in response to the combat slides 
relative to the non-combat slides.  Data from the cognitive 
component indicated that the appellant experienced higher 
levels of subjective anxiety (as measure by the Subjective 
Units of Distress Scale) when watching combat versus non-
combat slides.  

The veteran reported that symptomatology began around 1976, 
although he was not able to identify any clear precipitants.  
His symptoms have continued since that time, except for a 
period of about 6 months in 1983 or 1984, when things were 
going relatively well for him.  

It was summarized that the appellant presented with symptoms 
consistent with a DSM-III-R diagnosis of PTSD.  Additionally, 
he reported symptoms consistent with a diagnosis of social 
phobia, simple phobia (heights), and generalized anxiety 
disorder.  He met the criteria for alcohol dependence in the 
past, and reports not drinking for 2 months now.

The evidence for the diagnosis of PTSD comes primarily from 
the appellant's self report in the interview.  When the 
psychometric and psychophysiological data are considered, he 
does not appear as symptomatic as other veteran's with PTSD.  
However, it appeared very clear that the appellant's combat 
experience is having a significant impact on his current 
adjustment.  In addition to his PTSD symptoms, he currently 
suffers from pervasive anxiety as well as debilitating fears 
and phobic avoidance, which have seriously restricted his 
social and occupational functioning.  

The examiner thought it may be useful to consider a 
diathesis-stress approach to understanding the appellant's 
current symptom picture.  That is, he may have had an anxious 
adjustment as a child (diathesis) that made him vulnerable 
when confronted with the overwhelming and terrifying 
experiences of combat (stress).  Although the appellant's 
generalized anxiety and social phobia likely had their origin 
in childhood (as evidenced by the bedwetting, with the 
appellant's concern and social avoidance regarding this 
behavior), his combat experiences seem to have exacerbated 
the anxiety, and combat-related cues can potentiate 
nervousness and avoidance in the appellant currently.  

The DSM-III-R profile Axis I diagnoses are PTSD; alcohol 
dependence in remission; social phobia; simple phobia 
(heights); generalized anxiety disorder.  His GAF (global 
assessment of functioning) score was 50.  The report was 
signed by two psychologists at the National Center for PTSD, 
Boston, Massachusetts.

A letter dated May 12, 1992, from a Vet Center, signed by A. 
B., a team leader, noted the diagnosed of PTSD for the 
veteran per the assessment at the Boston Medical Center.  The 
veteran had counseling from April to December 1991, at which 
time he had a relapse into alcohol dependency, a common 
occurrence with individuals with a dual diagnosis of PTSD and 
alcohol dependency.

The veteran in hearing testimony in May 1993 reported that he 
was stationed at Camp Eagle, outside of Phu Bai in I Corps.  
He also served in Khe Sanh, and Quang Tri.  While at base 
camp in Camp Eagle, a mortar or rocket hit a storage area 
with liquid flammable fluid.  A volunteer dozer (bulldozer) 
operator was asked to put out the fire.  Frank Mebbs, from 
Pennsylvania, volunteered, with 3 weeks left of his third 
tour.  He started pushing dirt over the fire and it exploded 
and he died Transcript (t.) p. 2.  A warrant officer was 
teaching a Vietnamese to fly a small "huey" and it crashed 
right behind the veteran's tent, kept tumbling, and almost 
"nailed" the tent.  Both occupants of the helicopter 
survived.  During his first tour 'we" only received off and 
on, occasional, not very often, rockets and mortars in base 
camp, Camp Eagle.  Off and on he was sent out to repair 
equipment, like to LZ Sally, fire base Molly, and Quang Tri 
occasionally to pick up equipment.  When he went back the 
second time, "we" went up to repair the airstrip at Khe 
Sanh so the [C-]130's could come in.  'We" were getting hit 
quite a lot with rockets constantly and one night they hit an 
ammo dump, and one night the sappers got through the wire and 
tried to blow up some Cobras but they got hit before the 
charges went off, and they did not reach the choppers, T. pp. 
2 and3.  He would volunteer to do "kamikaze runs" to clear 
roads of small booby traps.  Truck floors would be loaded 
with sandbags and they would drive "like a bastard," T. p. 
4.  

Prior to Vietnam he was an average drinker, but when he came 
back from Khe Sanh he hit it very hard.  On a 2-day stand 
down at base camp he was intoxicated and fired his rifle into 
the air to wake up everybody, they were partying anyway.  He 
received an article 15 for the incident, T. p. 5.  He was 
first treated for PTSD in 1990, and continues to experience 
sleep disturbance, and loud noises take him right back to Khe 
Sanh, T. p. 6.  The veteran felt that his Vietnam related 
behavior was the basis for absence of long term 
relationships, and inability to hold a job long, T. p. 7.  

It was noted that Dr. Weathers indicated 25 percent of the 
veteran's unit was killed or wounded, and other than Frank 
Mebbs, the veteran could not remember the names of anyone 
else killed.  The veteran explained the AWOL, as a 
misunderstanding about conflicting doctors orders for 
management of a cyst, and he never received a reprimand for 
the incident, T. p. 8.  He received 30 days special leave in 
January 1971 for extending for 6 months.  He thought that the 
second tour especially affected him and he still wakes up at 
night at times and see the airstrip and "dead gooks on the 
strip," and the incoming was crazy.  The veteran also 
thought that the 25 percent casualty rate was for the various 
units that he was attached with.  Most of the clearing 
operations were for the 101st Airborne, and the 25 percent 
included the airborne and his unit, T. pp. 9 and 10.

Per requests by the RO, there was received in April 1996, a 
letter from Environment Support Group (ESG), noting the 
material provided, along with copies of an Operational Report 
for the 45th Engineer Group, the higher headquarters of the 
27th Engr, Bn., for the period from February to April 1971.  
There was also a record documenting the death of Frank Mebs.  

Frank Mebs died May [redacted], 1970, while retrieving a dozer 
from explosion of an ammo storage area at FSB (fire support base) 
Vegel, at 0100 hours.  His reporting unit was Company A, the 
parent unit was 27th Engineer Battalion, and the area command 
was 18th Engineer Brigade.

The operational support records show that the 27th Eng. Bn. 
Participated in construction tasks around Khe Sanh from 
January 30 to April 6, 1971.  Overall casualties for the 45th 
Engineer Group were six killed in action, seven seriously 
wounded, and 4 with minor wounds.  No casualties were shown 
for the 27th Eng. Bn. Beginning D+48, the air facility at Ham 
Nghi (Khe Sanh) received sporadic rocket, mortar and 
artillery fire until D+60 when elements of the 45th Engineer 
Group cleared Ham Nghi.  On D+52 between 0250 and 1200 hours 
a total of 230 rounds of mortar, 122-mm (millimeter) rockets 
and artillery fire were directed upon the air facility.  This 
was accompanied by a ground attack of 40 sappers, 18 of whom 
were killed or captured.  No injuries were inflicted upon 
45th Engineer Group personnel and no equipment was damaged.  

The RO, in a letter to the veteran dated June 5, 1998, asked 
that he provide the exact dates and places as well as units 
involved for the account of the death of F.M., the helicopter 
crash, and instance where enemy soldiers or combatants 
attacked the base in Khe Sanh in 1971.  He was also asked for 
more specific identifying information concerning the trailer 
retrieval story, and mutilated bodies.  There was no response 
from the veteran.  


Review

The veteran's claim, as certified to the Board, was for 
service connection for PTSD. On extensive and comprehensive 
psychological assessment in February 1991, the examiners made 
a diagnosis of PTSD; however, the diagnosis was based on 
history as reported by the veteran, without verification of 
stressors.  Under the controlling regulation, there must be 
credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination. 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  This in turn requires 
as a preliminary matter examination of whether the record 
already contains "conclusive evidence" that he "engaged in 
combat with the enemy."  By rule making, VA has set forward 
criteria of "conclusive evidence" to establish a combat 
related stressor.  These criteria are defined as: (a) a claim 
that the stressor is related to combat and (b) a 
demonstration in the record that the claimant ("in the 
absence of evidence to the contrary") has been awarded 
certain specific recognized awards or decorations identified 
in 38 C.F.R. § 3.304(f) or VA ADJUDICATION MANUAL M21-1, Part 
VI,  7.46 (effective Oct. 11. 1995).  The Board notes the 
revised version of this Manual M21-1 provision (Part VI,  
11.37 (effective Feb. 13, 1997) did not alter the list of 
awards or decorations.  These include certain awards 
specifically denoting combat participation (the Combat 
Infantryman Badge and the Combat Action Ribbon), a decoration 
awarded for combat incurred wounds (the Purple Heart Medal), 
and certain decorations that are awarded only for valor in 
combat with the enemy.  The record in this case clearly shows 
that the appellant received no award or decoration that would 
entitle him to a presumption that he "engaged in combat with 
the enemy."

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" may also be established 
by "other supportive evidence" that the claimant was in a 
plane crash, ship sinking, explosion, rape or assault, or 
duty on a burn ward or in a graves registration unit.  The 
Board finds the term "other supportive evidence" is unclear 
as to the limitations, if any, on what can constitute "other 
supportive evidence."  At a minimum, as is discussed below, 
the case law from the Court would preclude the use of the 
claimant's own assertions as "other supporting evidence," 
nor would post-service medical evidence suffice as "other 
supporting evidence."  To the extent that the term "other 
supporting evidence" in this context could be service 
department records, the Board finds that there are no service 
department medical or administrative records to establish 
that the claimant was in a plane crash, ship sinking, 
explosion, rape or assault, or duty on a burn ward or in a 
graves registration unit.  Thus, the Board finds that the 
record does not contain "conclusive evidence" that he 
"engaged in combat with the enemy" and is therefore 
entitled to have his lay statements accepted without need of 
further corroboration.

Where the record does not reflect "conclusive evidence" 
that the claimant "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b), his assertions, standing alone, can 
not as a matter of law provide evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed in-service event 
actually occurred" can not be provided by medical opinion 
based on post-service examination.  Moreau v. Brown, 9 Vet. 
App. 389, 394-96 (1996).  This does not mean that the 
claimant can not still establish that he "engaged in combat 
with the enemy," and then secure the presumptions provided 
under 38 U.S.C.A. § 1154(b).  It only means that other 
"credible supporting evidence from any source" must be 
provided that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Thus, the analysis of stressor verification is not so much 
bisected by whether the event is "combat" or "noncombat," 
but whether there is "conclusive evidence" of a combat 
stressor, or "credible supporting evidence from any source" 
of a combat or noncombat stressor.  

While undergoing psychological evaluation and testing in 
February 1991, the veteran reported combat exposure with 
approximately 10 combat patrols, riding in convoys, pulling 
guard duty, receiving incoming enemy fire approximately 10 
percent of his tour, encountering booby traps, receiving 
sniper fire, and engaging in firefights with enemy guerilla 
troops and regular North Vietnamese forces.  He also reported 
that approximately 25 percent of the men in his unit were 
killed or injured.  Particularly traumatic combat events 
included being under constant enemy fire while rebuilding the 
airstrip at Khe Sanh, sappers making it through the wire and 
attacking the base, the loss of a friend who was putting out 
a fire with a bulldozer, coming under sniper fire while 
trying to salvage a trailer in a rice paddy, a helicopter 
crashing right behind his tent, and seeing numerous mutilated 
bodies of soldiers, and witnessing acts of brutality against 
women and children.  In hearing testimony in May 1993 he 
provided some details about the death of his friend, the 
helicopter crash, the events at Khe Sanh, and an additional 
account about "kamikaze" runs with trucks to clear booby 
traps.

Material from ESG shows that the veteran's battalion was a 
component of the 45th Engineer Group.  His battalion did 
participate in construction tasks around Khe Sanh, from the 
end of January 1971 to early April 1971 in support of Lam Son 
719.  The overall casualties for the entire 45th Engineer 
Group in this operation were six killed in action, seven 
seriously wounded, and 4 with minor wounds.  The report 
itemizes the units of assignment of all the fatalities and 
the seriously wounded; none was from the veteran's 27th 
Engineer Battalion.  This evidence does not remotely 
approximate the representation that the appellant's unit 
sustained 25 percent casualties made in the March 1991 
psychological evaluation.  The record shows that the 
appellant backed away from the claim of substantial 
casualties for his specific unit in his hearing testimony, 
and changed his stance to a claim that the 25 percent 
casualties included losses in units his unit supported.  

With regard to the representation that he experienced 
"constant shelling" at Khe Sanh, the records shows that 
beginning day 48, the air facility at Khe Sanh received 
sporadic fire, until day 60 when the 45th Engineer Group 
cleared the base.  On day 52, a total of 230 rounds were 
directed upon the air facility in about 10 hours.  No 
injuries were inflicted upon the 45th Engineer Group 
personnel and no equipment was damaged.  The Board again 
notes that this evidence significantly differs from the 
appellant's representations about the intensity of the enemy 
fire directed at Khe Sanh, although it does establish that 
the base, or parts of the base, in general, were subjected to 
sporadic shelling during part of the time, and that the base 
received substantial shelling on one day.  The service 
department records also confirm a sapper attack on Khe Sanh 
on day 52; once again, however, there were no casualties or 
damage to elements of the 45th Engineer Group.  The 
appellant's account on the psychological evaluation was of a 
number of such attacks.

The service department records only provide fair verification 
of one event as described by the claimant: the death of [redacted]
[redacted].  Even in this instance, however, there are significant 
discrepancies between the circumstances of the death as 
verified and the appellant's account.  The records show that 
the deceased service member was assigned to the veteran's 
company, and that he was killed in May 1970, during the time 
the veteran was with that unit.  The Board notes that the 
incident occurred at 1 AM in the morning, and that it 
occurred at Fire Support Base Vegel, not at Camp Eagle as 
reported by the veteran.  When the veteran reported camps and 
bases he had been to, he did not specifically mention Vegel.  
Even the exact circumstances of the death differ between the 
military report and the appellant's account.  The Board also 
notes that the veteran originally misspelled the name of this 
individual.  

In June 1998 the veteran was asked to provide additional 
information concerning the death of [redacted], as well as 
specific information concerning the trailer retrieval story, 
helicopter crash, and mutilated bodies.  He did not respond.  

In sum, what this evidence demonstrates is that the veteran 
was in an area that received mortar, rocket or artillery fire 
of some intensity on one day and some sporadic rounds over a 
span of twelve days.  He was not under "constant" shelling.  
The base received a sapper attack that caused no casualties 
or damage to his battalion, or even the units within the 
entire Engineer Group, on one occasion, not several.  His 
original claim of loss of 25 percent of his unit in killed 
and wounded is vastly out of line with what the service 
department records confirm.  There are disturbing 
discrepancies between his account of the death of his friend 
and the actual circumstances.  It is very difficult to 
discern on this record as to whether the death of [redacted] was 
an event concerning which the appellant had any first hand 
knowledge, or merely an event of which he undoubtedly would 
have heard.   The conclusion this evidence points to is that 
the appellant was exposed to a handful of events that could 
be deemed to be a stressor.  However, his accounts embellish 
far beyond what the record confirms about his actual 
experiences, and they cast profound doubt upon the 
credibility of his representations in the context of a claim 
for benefits.   

The record further shows that the veteran completed various 
psychological test instruments with great candor.  Indeed, 
the evaluators made the rather revealing comment that the 
claimant, unlike other veterans, was notably honest in 
response to the written questions.  The evaluators then went 
on to comment that: "[w]hen the psychometric and 
psychophysiological data are considered, he does not appear 
as symptomatic as other veteran's with PTSD."

Given the problematic aspects of this record with regard to 
appellant's representations concerning events in service, and 
the acknowledgment by the evaluators that the scores on the 
psychological instruments fell below the thresholds 
consistent with PTSD, the Board finds the diagnosis of PTSD 
in this case to be highly suspect as it appears to be clearly 
based upon false premises.  The Board further finds it 
revealing that the final diagnostic formulation in February 
1991 listed PTSD, but also listed a generalized anxiety 
disorder as well as social phobia and simple phobia.  The 
evaluators reported the phobias pre-existed service did not 
causally link the phobias to service.  They did indicate, 
however, that a generalized anxiety disorder likely had its 
origin in childhood, and they stated that the veteran's 
combat experience seemed to have exacerbated the anxiety.  
The evaluators theorized that the preexisting disorder made 
him vulnerable when confronted with the overwhelming and 
terrifying experience of combat (stress).  In other words, 
the examiners appeared to indicate that a pre-existing 
anxiety disorder was exacerbated by the veteran's responses 
to his military experience in Vietnam.  Unfortunately this 
was predicated on the veteran's accounts of experiences in 
service not consistent with the record.  Furthermore, the 
opinion is ambiguous at best as to whether the evaluators 
believed the pre-existing disorders had a temporary flare up 
of symptoms in service (an "exacerbation") or whether they 
underwent a permanent increase in severity (actual 
aggravation).

Administrative Changes

The Board notes that the United States Court of Veterans 
Appeals (Court) concluded in Cohen v. Brown, 10 Vet.App. 128 
(1997), that the change in diagnostic criteria for PTSD 
between the Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IIIR) and the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) incorporated a material 
change with respect to the criteria for a PTSD stressor.   
The Court pointed out that VA has adopted the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 
38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).  VA is also guided by the provisions of VA 
Adjudication Procedure Manual M21-1 (Manual M21-1) which 
refer to the third revised edition of the DSM.  See e.g., 
Manual M21-1, Part VI, 11.38 (1996) (same PTSD criteria as 
DSM-III-R).  The Court took judicial notice of what it 
identified as:  

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, at 141.  The Board notes that the 
determination in Cohen appears to be based on the parsing of 
the criteria by the Court.  The decision did not cite any 
party with medical competence that opined that the change in 
the diagnostic criteria had a material change on the nature 
of an event that could qualify as a stressor.

The Court also noted in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Id, at 144.  
The Court further held that the regulatory amendments to 
38 C.F.R. §§ 4.125 & 4.126, and the incorporation of DSM-IV, 
would have a potentially liberalizing effect in adjudicating 
claims for service connection for PTSD, particularly when an 
individual is not a combat veteran or who is not shown to 
have "engaged in combat with the enemy".  Where the law or 
regulations change while a case is pending, the version more 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 
312-313 (1991).  The Board finds that, given the facts of 
this matter, further development is also warranted as to the 
effects, if any, of Cohen.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  This case is remanded for actions 
as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion of an acquired psychiatric 
disorder related to service would be 
highly relevant.  The Board points out 
this is an opportunity for the veteran to 
submit previously requested information.  
All private and VA records of treatment 
for the veteran since May 1992 should be 
secured and associated with the claims 
file.

2.  The veteran should be afforded a VA 
psychiatric examination by a board of two 
qualified psychiatrists who have not 
previously examined him, if available, in 
order to determine the nature and 
etiology of all psychiatric disorder(s).  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners in conjunction 
with the examination.  Any indicated 
testing should be performed.  The overall 
purpose of the examination is to attempt 
to obtain an accurate picture of the 
nature of any psychiatric pathology 
present and of the relationship, if any, 
between any such pathology and the 
appellant's period of service, based upon 
an accurate set of factual premises.  
Following the examination and review of 
the record, the physicians should address 
the following questions with these 
purposes in mind:

(a) What are the current Axis I and II 
diagnoses, if any?  With respect to the 
question of whether PTSD due to service 
is present, only the events that the 
Board has described above as supported by 
the record may be deemed to be verified.  
In other words, claims of exposure to 
"constant shelling," massive casualties 
in the appellant's unit and multiple 
sapper attacks are not simply 
unsupported, but are demonstrably not 
credible.  With respect to the events in 
service that appear to be substantiated, 
the physicians are requested to comment 
upon whether they meet the diagnostic 
criteria requirements for a "stressor," 
and if so, whether the remainder of the 
criteria for PTSD due to service are met.  
In this context, the physicians may 
address whether the changes in the 
criteria from DSM-IIIR and DSM-IV, as 
perceived by the Court, are significant 
in the context of this claim.  

The physicians should also comment upon 
whether the validity of the diagnosis of 
PTSD is dependent upon the appellant's 
reporting of what would appear to be 
subjective elements of the criteria, for 
example: whether the individual reacted 
to a traumatic event in the past with 
intense fear, helplessness or horror, 
whether the individual reexperiences the 
event through images, thoughts, or 
perceptions, whether the individual has 
dreams of the event, whether the 
individual has a sense of relieving the 
experience through illusions, 
hallucinations and dissociative flashback 
episodes, whether there is intense 
psychological distress at exposure to 
internal or external clues that symbolize 
or resemblance an aspect of the traumatic 
event; and whether the individual meets 
the category (C) and category (D) part of 
the diagnostic criteria.  If such 
symptoms are subject to objective medical 
confirmation the examiners should so 
indicate.  If the diagnosis of PTSD in 
this case would be contingent upon the 
credibility of the appellant's reporting 
of subjective symptoms, the examiners 
should indicate whether the diagnosis 
would be warranted if the appellant was 
not deemed credible in reporting such 
symptoms.
 
(b) The examiner are also requested to 
specifically address the question raised 
in the February 1991 report as to whether 
there is any causal relationship between 
the diagnoses of generalized anxiety 
disorder, social phobia and simple 
phobia, and the appellant's period of 
active service.  It would be helpful to 
the Board if the examiners would discuss 
there is obvious or manifest evidence 
that these disorders pre-existed service 
and, if so, whether based upon all the 
evidence of the condition before, during 
and after service, any pre-existing 
disorder had a temporary flare up of 
symptoms in service (an "exacerbation") 
or whether a pre-existing disorder 
underwent a permanent increase in 
severity (actual aggravation) in service.  

4.  The RO should review this report and 
assure that it is response to the 
requests made by the Board.  If the 
report is not response to all these 
requests, the report should be returned 
to the examiners as inadequate for 
rating purposes to secure the necessary 
responses.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD, that issue 
with consideration of all relevant laws 
and regulations to include 38 C.F.R. 
§ 3.304(f) (1998) and the diagnostic 
criteria of DSM-III-R and DSM-IV.  If a 
separate acquired psychiatric disorder 
is diagnosed, the question of whether 
that disorder should be service 
connected should also be adjudicated.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (1996), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet.App. 566 (1991).

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




